DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-19 are rejected under 35 U.S.C. 103 as being unpatentable over Green et al. (USPG 20130302102, hereinafter ‘Green’) in view of Grzina et al. (US 9144845, hereinafter ‘Grzina’).
Regarding claims 1, 2, and 5-7, Green discloses a drill device (Paragraph [0001]) comprising a drill tip having at least a first clearance surface, a drill body having a rear portion and at least a first land. An edge is disposed between the first clearance surface and the land (all features inherent to standard twist drills). A textured area including a plurality of recesses in the form of elongate continuous grooves arranged in parallel to one another, extends along a portion of the cylindrical outer surface of the drill body in direction of the rear portion of the drill body in an extension direction. The extension direction is 20° from, or within 20° from a longitudinal direction of a longitudinal axis of rotation of the drill device ([0090] & Fig. 3) [claims 6 & 7). Green 
Grzina discloses a similar drill device, wherein the drill device is provided with a drill tip (Fig. 7) having at least a first clearance surface 62, a drill body having a rear portion and at least a first land having a margin 66. An edge is disposed between the first clearance surface and the margin. A textured area 12 is provided to at least a portion of the margin (Col. 5, Lines 58-61).
Grzina discloses that the margins are provided to the drill bit to guide the drill bit along its axis by sliding along the interior of a bushing or the hole being produced, and the area of the land following the margin having a reduced diameter so as to reduce the area of contact between the drill bit and the hole wall (Col. 5, Lines 45-53). As discussed above, Grzina continues by disclosing that these margins are provided with the textured area, as these are the portions of the drill bit making contact with the hole wall, and are therefore the surface(s) in need of holding on to coolant to reduce friction/heat. Additionally, while not illustrated in Figs. 10 & 11, the textured area can extend to the tip/edge of the margin to increase the drill life (Col. 8, Lines 49-60) [claim 2].
Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to provide the drill bit of Green with a margin as taught by Grzina, and to provide this margin with the textured area as also taught by Grzina from a position of 200µm from the edge (i.e. texture extending to the edge of the margin as taught by Grzina) extending in an extension direction over the portion of the margin that is in 
Regarding claim 3, Green does not disclose the edge having a radius.
Grzina discloses the edge between the clearance surface 62 and margin 66 having a radius, (Fig. 7, the radius being the same as the diameter of the drill, to allow the margin to slide on the interior of the hole being drilled).
It would have been obvious to one having ordinary skill in the art at the time of filing to provide the drill bit of claim 2 with a radius to the edge between the clearance surface and the margin, and to extend the textured area from at least a portion of the radius of the edge, as taught by Grzina to improve the life of the drill (Col. 8, Lines 49-60).
Regarding claim 8, Green discloses the plurality of recesses being arranged such that a ridge (i.e. the portion not recessed) is formed between adjacent recesses (Fig. 3).
Regarding claims 9 and 11, Green discloses the plurality of recesses being distributed over the textured area with a predetermined periodicity, the predetermined periodicity being in the interval of 10 – 300 µm ([0100]).
Regarding claims 10, 16 and 17, Green discloses the plurality of recesses each having a predetermined top width and/or a predetermined depth of between 10 – 300 µm and 1 – 50 µm respectively (Fig. 3 and [0096 - 0097]).
Regarding claim 12, Green discloses that the modified tool of claim 1, with the textured area provided to the margin has a textured area with a predetermined length 
Regarding claim 13, while Green discloses the tool being a ‘twist drill’, Green does not explicitly disclose the tool comprising first and second lands, each land including a margin, each margin including the textured area.
Grzina discloses the traditional twist drill geometry of two lands, each land having a margin 66 and each margin being provided with the textured area.
It would have been obvious to one having ordinary skill in the art at the time of filing to provide the tool of claim 1 with a second land, the second land having a margin, and this margin also including the textured area as taught by Grzina, to balance the cutting forces applied to the tool/machine during machining and to drill a hole quicker than a single-land drill.
Regarding claim 14, Green discloses a method of manufacturing a drill device suitable for manufacturing the drill device of claim 1. The method comprises the steps of providing the drill device, in this case the drill device of Green in view of Grzina as discussed above, the drill device having a drill tip and a drill body having a rear portion. The drill tip includes at least a first clearance surface and the drill body includes at least a first land having a margin, wherein an edge is disposed between the first clearance surface and the margin.
A textured area 12 is formed on the tool body only on at least one surface of the tool which is in frictional contact with a workpiece (see claim 6 of Green), which in this case is the margin of the drill device of claim 1. The textured area formed comprises a plurality of recesses extending in an extension direction, the extension direction being claim 1 includes the textured area extending to the edge as taught by Grzina and discussed above).
Regarding claim 15, Green discloses the laser beam being moved along the margin in a straight line parallel to the longitudinal direction of the plurality of recesses to produce the textured area (Fig. 4) but does not explicitly disclose the direction being from the rear portion of the drill body towards the edge between the margin and clearance surface.
However, as Green discloses that the plurality of recesses lie parallel to the longitudinal axis of the drill, only two directions of laser travel are possible, one leading from the edge between the margin and clearance surface toward the rear portion of the drill body, or from the rear portion of the drill body towards the edge between the margin and the clearance surface.
Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to produce the textured surface by moving the laser beam along at least a portion of the margin in a direction from the rear portion of the drill body towards the edge between the margin and the clearance surface, as this direction would have been obvious to try, given the finite number of directions the laser could travel in to produce the linear recesses disclosed with a reasonable expectation of success. See MPEP §2143, I, E.
Regarding claims 18 and 19, Green discloses a drill device (Paragraph [0001]) comprising a drill tip having at least a first clearance surface, a drill body having a rear portion and at least a first land. An edge is disposed between the first clearance surface and the land (all features inherent to standard twist drills). A textured area including a plurality of recesses in the form of elongate continuous grooves extends along a portion of the cylindrical outer surface of the drill body in direction of the rear portion of the drill body in an extension direction. The extension direction is 20° from, or within 20° from a longitudinal direction of a longitudinal axis of rotation of the drill device ([0090] & Fig. 3). The plurality of recesses is distributed over the textured area with a predetermined periodicity, the predetermined periodicity being in the interval of 10 – 300 µm ([0100]). The plurality of recesses each have a predetermined top width and/or a predetermined depth of between 10 – 300 µm and 1 – 50 µm respectively (Fig. 3 and [0096 - 0097]). Green does not disclose particulars of the drill body, including the body having a margin, said textured area being disposed on the margin.
Grzina discloses a similar drill device, wherein the drill device is provided with a drill tip (Fig. 7) having at least a first clearance surface 62, a drill body having a rear portion and at least a first land having a margin 66. An edge is disposed between the first clearance surface and the margin. A textured area 12 is provided to at least a portion of the margin (Col. 5, Lines 58-61).
Grzina discloses that the margins are provided to the drill bit to guide the drill bit along its axis by sliding along the interior of a bushing or the hole being produced, and the area of the land following the margin having a reduced diameter so as to reduce the area of contact between the drill bit and the hole wall (Col. 5, Lines 45-53). As 
Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to provide the drill bit of Green with a margin as taught by Grzina, and to provide this margin with the textured area as also taught by Grzina from a position of 200µm from the edge (i.e. texture extending to the edge of the margin as taught by Grzina) extending in an extension direction over the portion of the margin that is in contact with the surface of a bore in a drilling operation, in order to reduce the friction caused by the drill bit rubbing/sliding along the interior of the hole being drilled.
Response to Arguments
Applicant's arguments filed 11/16/2021 have been fully considered but they are not persuasive. Applicant argues that the references of record (Green and/or Grzina) do not disclose ‘elongate continuous grooves’ and that Grzina does not provide a teaching of applying the textured area within the claimed distance of the tip of the drill. These arguments are respectfully traversed.
First, Green discloses a plurality of individual elongate (having a length longer than a width) continuous (not having breaks therein) grooves in Figure 3. In other words, there are 15 elongate, continuous grooves illustrated. Applicant’s remarks seem to suggest that the recitation of ‘elongate continuous grooves’ would necessitate these grooves extending uninterrupted entirely along the margin, such that only 5 grooves a portion of the margin in the direction of the rear portion of the drill body, over the portion of the margin that is in contact with the surface of a bore in a drilling operation. Both Green (Fig. 3 and [0028]) and Grzina (Figs. 10 & 11 and Lines 58-61) disclose this arrangement of elongate continuous grooves on the portion of the drill contacting the workpiece (i.e. the margin as modified in the above rejections). Even if Applicant were to somehow define the grooves so as to not have a longitudinal axis of one groove intersect or lie coaxial with another (in an attempt to define the grooves to extend in the manner illustrated in Figs 10a-10c of the instant application), care will need to be taken to ensure that a multiple-margin drill (such as the one illustrated in Matsuda et al. (US 9216460) at Figs. 7-12, said texture/grooves being the illustrated body clearances 28D & 28E that extend from the clearance surface along the margins) does not read on the instant claims.
Further, regarding Applicant’s assertion that Grzina teaches away from locating this textured area either at or within 200 µm of the edge, Applicant seems to misinterpret the cited portion of Grzina utilized in the rejection (Col. 8, Lines 49-60). Applicant cites another portion (Col. 2, Lines 57-60) of Grzina which discusses the desire to eliminate chip buildup, which falls in line with the teaching of Col. 8, Lines 49-60 that leaving the tip region of the margin untreated (i.e. untextured) would leave ‘some chance’ of chip buildup there, and that ‘The drill life could be further improved if the tip margin were similarly processed.’ This both explicitly states that the tip of the margin (i.e. a point at or within 200 µm of the edge of the margin) could be provided with the eliminate the chance of chip buildup there (a phenomenon that Grzina wishes to avoid as per the cited portions of Grzina) and to extend the life of the drill. Therefore it is unclear what the reasoning is behind Applicant’s assertion that ‘an increased wear resistance of Grzina would not outweigh undesired adhesion close to the tip’ when this is precisely what Grzina discloses as desirable.
Accordingly, the rejections are maintained and new rejections of claims 18 and 19 are presented.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Matsuda et al. (US 9216460) was cited only as an example to show a drill having elongate continuous grooves that extend axially along the entirety of a drill margin.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alan Snyder whose telephone number is (571)272-4603.  The examiner can normally be reached on M-R 7:00a - 5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.